ALLREAD, J.
E. W. Harrington was convicted in the Columbus Municipal Court upon a charge under 12705 GC, which provides in substance that whoever being a legally registered pharmacist shall manage or conduct a retail store without being personally, in full and actual charge of said store, or unless he has in his employ in full and actual charge of the pharmaceutical department, a registered pharmacist, shall be fined not less than 50 or more than $200.
It seems that Harrington was absent from the city for several days and he gave instructions by letter each day to an assistant pharmacist who was left in actual charge of the store. Harrington contends that he was in full and actual charge of the store due to his correspondence; that there was a registered pharmacist in charge within meaning of statute. Error was prosecuted and the Court of Appeals held:
1. Statute recognizes a difference between an assistant pharmacist and one who is not, though both be legally registered.
2. Absence of Harrington from city is a sufficient showing that he was not personally in charge of the store. Judgment affirmed.
Attorneys—D. B. Sharp for Harrington; Charles A. Leach and Baxter Evans for State; all of Columbus.